Citation Nr: 1534171	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-39 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a thoracic and/or lumbar spine disorder.

2.  Entitlement to an effective date earlier than November 5, 2007 for the grant of service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable rating for degenerative disc disease of the cervical spine/cervicalgia.

4.  Entitlement to an effective date earlier than November 5, 2007 for the grant of service connection for degenerative disc disease of the cervical spine/cervicalgia.

5.  Entitlement to an effective date earlier than November 5, 2007 for the grant of basic eligibility to Dependents' Educational Assistance.  


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1976.

This appeal is before the Board of Veterans' Appeals (Board) from rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In December 1997, the RO denied claims for service connection for a "back" disorder, claimed as a history of compression fracture of the thoracic spine, and for a "mental condition" on the basis that the claims were not well-grounded.  The Veteran timely perfected appeal in February 1998.  The RO granted nonservice-connected pension in a January 2001 rating decision, but there is no record that the February 1998 appeal was resolved, readjudicated, or withdrawn.

In November 2007, the Veteran submitted a "new" claim for service connection for a "neck/upper back" disorder and for PTSD.  The Veteran was advised, in January 2009, that the claim for service connection for a "back disorder" required new and material evidence.  A September 2008 rating decision denied the "request to reopen" the claim for service connection for a back disorder and denied service connection for a neck disorder and for PTSD.  The Veteran disagreed and timely perfected an appeal of the claims for service connection for a "neck condition" and for PTSD in August 2010.  

In March 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the VBMS electronic claims file.

In March 2014 the Veteran's appeal first came before the Board.  The Board remanded the Veteran's appeal to the RO with instruction to conduct further development on all issues on appeal, including obtaining VA treatment records, private treatment records, and social security disability records, as well as scheduling the Veteran for VA examinations.  The RO complied with these instructions, and a VA examination was conducted in September 2014.  In January 2015, the RO granted service connection for PTSD and degenerative disc disease of the cervical spine/cervicalgia, as well as basic eligibility to Dependents' Educational Assistance, all effective November 5, 2007.  Service connection for a lower back condition remained denied.

The Board finds that all necessary records have been obtained and the September 2014 VA examination was adequate, and the Board is therefore satisfied that the instructions in its remand of March 2014 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to an effective date earlier than November 5, 2007 for the grant of service connection for PTSD, entitlement to a compensable rating for degenerative disc disease of the cervical spine/cervicaglia, entitlement to an effective date earlier than November 5, 2007 for the grant of service connection for degenerative disc disease of the cervical spine/cervicalgia, and entitlement to an effective date earlier than November 5, 2007 for the grant of basic eligibility to Dependents' Educational Assistance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A thoracic and/or lumbar spine disorder is not related to service.


CONCLUSION OF LAW

The criteria for service connection for a thoracic and/or lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated January 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran and disability records from the Social Security Administration.  Also, the Veteran was provided a VA examination of his lower back condition in September 2014.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

The Veteran claims service connection for a thoracic and/or lumbar spine disorder.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records reflect that the Veteran sought treatment for lower back pain in February 1973.  He was prescribed aspirin.  The Veteran sought treatment in October 1975 three days after falling 25 feet from a cliff, hurting his back, neck, and right ankle.  He reported that he was treated at a civilian hospital.  The Veteran again sought treatment for this pain in January 1976.  X-rays were normal.  There was pain with motion, and the veteran was diagnosed with a possible back strain.  The Veteran reported back pain again in May 1976 after falling off a motorcycle, but he did not relate it to the earlier incident.  He was diagnosed with a strained back and prescribed Tylenol and two days without running or marching.  At his November 1976 separation examination, the Veteran was found to be in good health with no disabilities.

Private treatment records indicate that the Veteran underwent a March 1991 L4, L5 laminectomy and discectomy on the left.  He thereafter had been treated for herniated nucleus pulposus L4, L5 with an L5 radiculopathy on the left and a chronic lumbosacral strain.  A February 1991 treatment record reflects that the Veteran sought treatment after suffering a December 1990 fall.  The Veteran had follow-up appointments with his surgeon through 1999.  The Veteran reported his December 1990 fall but never mentioned to his orthopedist any in-service injury contributing to his condition.  The records mention that the Veteran's various treatments required authorization by his workers' compensation carrier.

The Veteran underwent a private vocational evaluation report in September 1991.  The report discussed the abovementioned surgeries and stated that his orthopedic surgeon had indicated that he was limited to sitting for brief periods at a time.

Social Security Administration (SSA) records reflect that the Veteran applied for disability benefits in January 1992.  He stated that he suffered from lower back pain due to a work-related injury.  Furthermore, he stated that his back first bothered him in December 1990.

Private treatment records include periodic x-rays during the 1990s.  An April 1992 lumbar spine x-ray ruled out any current disc space narrowing or degenerative changes.  An October 1993 x-ray, however, showed some disc space narrowing at the L4-L5 level, and his orthopedist suspected the Veteran was developing facet arthropathy.  A September 1995 x-ray showed some minimal degenerative changes at L4-L5 with some disc space narrowing, as did x-rays in May 1997.

SSA records reflect that the Veteran underwent an SSA examination in December 1996.  The Veteran reported that he had suffered low back pain since 1990 when he fell on the job injuring his back.  X-rays showed narrowing consistent with degenerative disc disease, but there were no significant arthritic changes.  The examiner diagnosed the Veteran with lumbar disc disease.

The Veteran underwent a VA examination in October 1997.  The Veteran reported that he suffered a compression fracture between his shoulders when he fell in service in1974, but he stated that his herniated discs in his lower back had nothing to do at all with his service.  X-rays of the thoracic spine were unremarkable.  The examiner diagnosed a history of compression fracture of thoracic vertebrae in the scapular level area with some subjective complaints, but apparently not related to a service injury.

VA treatment records show that the Veteran reported chronic lower back pain at an initial physical examination in January 1998.  A history of degenerative joint disease of the lumbosacral spine, status post herniated disc repair was noted. 

The Veteran underwent a VA examination in May 1998.  He reported that he fell off a scaffold in February 1990 and was hospitalized.  This led to the March 1991 surgery discussed above.  At the time of the examination, he was still seeing a physician for the lower back injury and had received cortisone injections and physical therapy.  The Veteran became upset when questioned about his lower back, stating that his lower back had nothing to do with his military service.  X-rays showed no acute injury, with residuals degenerative changes associated with an old compression fracture involving L1 and L2.  The examiner diagnosed lower back pain syndrome, status post-surgery.  

Private treatment records reflect that in December 1998, the Veteran reported involvement in a motor vehicle accident in which he was sideswiped.  After jumping out of the car to get the other vehicle's license plate number, the Veteran slipped on glass and fell on his buttocks.  He continued to suffer lower back pain.

VA treatment records show that the Veteran reported back pain in June 1999.  He was diagnosed with osteoarthritis of the cervical and lumbar spine, and was prescribed weight loss and exercise.  In March 2000, the Veteran reported spasms in the lower back.

The Veteran underwent a VA examination for nonservice-connected pension in December 2000.  The Veteran reported that he had a disc condition involving his lumbar spine for 9 years.  The examiner diagnosed degenerative disc disease.  Because the examination was for a nonservice-connected pension, the examiner did not offer an etiology.

VA treatment records include a December 2001 initial assessment at a VA pain clinic.  The Veteran reported that he suffered from chronic lower back pain.  He stated that he fell while rappelling in the military, then reinjured his back several years later at work.  He was diagnosed with chronic lower back pain secondary to post laminectomy pain syndrome.  Treatment records further indicate that the Veteran reported lower back pain with no discussion of etiology in March 2002, January 2006, July 2006, and August 2007.  

In a November 2007 statement, the Veteran stated that his back pain was the result of the fall he suffered in service in October 1975.  In January 2008, the Veteran stated that his back condition had worsened since his October 1975 fall, and that he underwent surgery for that condition in December 1990. 

VA treatment records show that the Veteran again reported lower back pain in February 2008, September 2008, and August 2009.  In October 2011, the Veteran reported that he had suffered from lower back pain for 20 years.  The Veteran again reported back pain in April 2012, September 2012, March 2013, and October 2013.

The Veteran underwent a VA examination in September 2014.  The examiner noted that the Veteran injured his lower back during a fall in 1975, and reported continued pain since then.  A second fall occurred in December 1990, and the Veteran suffered an L1-L2 compression fracture.  The Veteran underwent L4-L5 lumbar spine surgery in 1991, and was diagnosed in 1998 with degenerative disc disease of the lumbar spine with left lower extremity radiculopathy.  The Veteran reported no thoracic spine problems.  He reported lower back pain with numbness and tingling down his left leg.  The examiner further diagnosed intervertebral disc syndrome (IVDS) of the thoracolumbar spine with no incapacitating episodes.  In a December 2014 addendum to the examination report, the examiner opined that the Veteran's condition was less likely than not related to service, because the Veteran had no documentation of arthritis prior to his post-service fall in December 1990.  

In a February 2015 statement, the Veteran's representative argues that the Veteran's VA examination was inadequate because it failed to account for the Veteran's lay statements and relied on the absence of medical evidence.

The Board finds the September 2014 VA examiner's opinion highly probative.  Specifically, the Board notes that both the medical evidence and the examiner's rationale support the opinion that the Veteran's current back condition is the result of his December 1990 fall and not his October 1975 fall.  The Veteran himself made numerous statements throughout the 1990s stating that his lumbar spine condition was the result of the December 1990 fall and had nothing to do with his military service.  It was not until December 2001 that the Veteran began to connect his lower back condition with his October 1975 fall.  The medical evidence is clear that the Veteran's March 1991 surgery was the direct result of the December 1990 fall.  The fact that the Veteran's surgeon discovered the beginnings of arthritis in an October 1993 follow-up x-ray reinforces the examiner's conclusion that the Veteran's condition is related to the December 1990 fall and associated surgery, and not the October 1975 fall.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's thoracic and/or lumbar spine disorder is related to service, and service connection must therefore be denied.


ORDER

Service connection for a thoracic and/or lumbar spine disorder is denied.


REMAND

In March 2015, the Veteran submitted a notice of disagreement with respect to the issues of entitlement to an effective date earlier than November 5, 2007 for the grant of service connection for PTSD, entitlement to a compensable rating for degenerative disc disease of the cervical spine/cervicaglia, entitlement to an effective date earlier than November 5, 2007 for the grant of service connection for degenerative disc disease of the cervical spine/cervicalgia, and entitlement to an effective date earlier than November 5, 2007 for the grant of basic eligibility to Dependents' Educational Assistance.  

The Board notes that the Veteran's appeal in regards to his March 1997 claim was never heard and is therefore not final.  However, the Veteran has not received a statement of the case regarding these issues as of yet, and these issues are therefore not before the Board.

The Board therefore finds that the Veteran's disagreement has not been satisfied.  The receipt of the notice of disagreement vests jurisdiction with the Board for purposes of ensuring that a statement of the case is prepared on this issue.  Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.

2.  Provide a statement of the case to the Veteran and his representative regarding the issues of entitlement to an effective date earlier than November 5, 2007 for the grant of service connection for PTSD, entitlement to a compensable rating for degenerative disc disease of the cervical spine/cervicaglia, entitlement to an effective date earlier than November 5, 2007 for the grant of service connection for degenerative disc disease of the cervical spine/cervicalgia, and entitlement to an effective date earlier than November 5, 2007 for the grant of basic eligibility to Dependents' Educational Assistance.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


